EXHIBIT A
Michael, Charles

From:                Michael, Charles
Sent:                Wednesday, April 1, 2020 11:03 PM
To:                  Amiad Kushner
Subject:             RE: Final Award on interests and costs - HKIAC / A13028


Amiad:

My understanding is that the HKIAC rules permit such a motion within 30 days of an award, and Ms. Yu’s motion will be
made within that timeframe. We are of course happy to share a copy with you when it is filed. Until that motion is
resolved, the award is not yet “binding” under Article V(1)(e) of the New York Convention.

Regards,

Charles

From: Amiad Kushner <akushner@seidenlegal.com>
Sent: Wednesday, April 1, 2020 10:57 AM
To: Michael, Charles <cmichael@Steptoe.com>
Subject: Re: Final Award on interests and costs ‐ HKIAC / A13028

Charles:

Just following up on this as I haven't had any response to the below.

We are talking about an award which is immediately enforceable under the New York Convention. The
Maryland court has already issued a final order enforcing the merits award issued by the same panel in the
same case. Unless you can point to some legal authority that obviates your client's obligation to comply with
the award during the pendency of a purported "motion to clarify and correct," we will need to proceed in the
Maryland court.

In any event, as I indicated below, to the extent the purported motion doesn't affect the payment amounts
due to the Estate, payment of those amounts should be made ASAP.

Regards,

Amiad


Amiad Kushner

Partner, Head of Litigation

Seiden Law Group LLP

469 Seventh Avenue, 5th Fl.



                                                           1
New York, NY 10018
Office: (646) 766-1914

Mobile: 646-275-2485

www.seidenlegal.com




From: Amiad Kushner <akushner@seidenlegal.com>
Sent: Tuesday, March 31, 2020 11:45 AM
To: Michael, Charles <cmichael@Steptoe.com>
Subject: Re: Final Award on interests and costs ‐ HKIAC / A13028

Charles,

Thanks. In order for my client to assess its response to your email, can you please let me know when Ms. Yu's
motion to clarify/correct the award will be filed, and send me a copy of the motion when it is filed?

Also, Ms. Yu was ordered to make three payments to the Estate, as listed in my March 25 email below. If Ms.
Yu will not be seeking correction or clarification of any one or more of these three payments, such payment(s)
should be made immediately.

Regards,

Amiad


Amiad Kushner

Partner, Head of Litigation

Seiden Law Group LLP

469 Seventh Avenue, 5th Fl.

New York, NY 10018
Office: (646) 766-1914

Mobile: 646-275-2485

www.seidenlegal.com




From: Michael, Charles <cmichael@Steptoe.com>
Sent: Tuesday, March 31, 2020 11:03 AM
To: Amiad Kushner <akushner@seidenlegal.com>
Subject: RE: Final Award on interests and costs ‐ HKIAC / A13028

                                                           2
Amiad:
Ms. Yu will be filing with the HKIAC a motion to clarify and correct the March 16, 2020 award. Confirming that award (or
paying it) would be premature until those proceedings are complete.
If you nonetheless intend to seek leave to add these amounts to relief sought in Maryland, as indicated below, please let
me know as soon as possible. Judge Grimm issued an order early in the case (attached) that a party may not file
substantive motions without first submitting a letter of up to three pages summarizing the grounds. We would suggest
that the parties try to agree in advance to a briefing schedule (subject of course to Judge Grimm’s approval) for your
contemplated motion, so that that could be included in any letter to Judge Grimm.
Regards,
Charles

From: Michael, Charles
Sent: Friday, March 27, 2020 9:16 PM
To: Amiad Kushner <akushner@seidenlegal.com>
Subject: RE: Final Award on interests and costs ‐ HKIAC / A13028

Amiad:

Thanks for your email. I am going to try to speak to the client early next week about this award, and will get right back
to you.

Have a good (and socially distant) weekend,

Charles

From: Amiad Kushner <akushner@seidenlegal.com>
Sent: Wednesday, March 25, 2020 5:31 PM
To: Michael, Charles <cmichael@Steptoe.com>
Subject: Re: Final Award on interests and costs ‐ HKIAC / A13028

Charles,

Further to the below, please find attached an English translation of the 16 March 2020 award, and a
certification.

As you will see, the award requires Respondents (including your client Ms. Yu) to pay the Estate:

(1) HK $7,800,000 in legal fees (see paragraph 106 of Award).

(2) HK $4,961,030 for arbitration fees (see paragraph 106 of Award).

(3) Interest as set forth in paragraph 108 of the award, which provides:

With regard to the Orders No.8 and No.9 in the final award of the arbitral tribunal (excluding the arbitration
fees and interests), the Respondents shall pay the interest. The method to calculate the interest is as follows:
Simple interest with the principal amount of RMB 145,974,006 multiplied by the interest rate which is the most
preferential loan interest rate of HSBC in Hong Kong plus 1%

Accordingly, on behalf of the Estate, we hereby demand that your client pay the above awarded amounts
(which are all in HK dollars) to the HK account below. Please confirm ASAP that your client will do so. If your
                                                             3
client does not pay the awarded amounts promptly, we will proceed to seek leave to add these amounts to
the judgment in the Maryland enforcement proceeding.

Regards,

Amiad

Bank account details

Bank name: Standard Chartered Bank (Hong Kong) Limited

Bank address: 4-4A Des Voeux Road, Central, Hong Kong

SWIFT/Clearing code:



Account name: Yeying Ke and Yuejin Zhang

Account number:




Amiad Kushner

Partner, Head of Litigation

Seiden Law Group LLP

469 Seventh Avenue, 5th Fl.

New York, NY 10018
Office: (646) 766-1914

Mobile: 646-275-2485

www.seidenlegal.com




From: Amiad Kushner <akushner@seidenlegal.com>
Sent: Wednesday, March 18, 2020 4:50 PM
To: Michael, Charles <cmichael@Steptoe.com>
Subject: Final Award on interests and costs ‐ HKIAC / A13028


Charles,



                                                           4
Please find attached the final costs and interest award from the Tribunal in HKIAC / A13028, issued
on March 16, 2020.



In the Award, the Tribunal ordered Respondents to pay:



1.    HK$9,000,000 for the legal costs and HK$4,961,030 for the Tribunal and HKIAC’s costs to
Claimant 1

2.    HK$7,800,000 for the legal costs and HK$4,961,030 for the Tribunal and HKIAC’s costs to
Claimant 2

3.     Interest to Claimant 1 and Claimant 2, calculated based on the amounts awarded in Order 8
and Order 9, using the HSBC prime rate +1%.


Regards,

Amiad




Amiad Kushner

Partner, Head of Litigation

Seiden Law Group LLP

469 Seventh Avenue, 5th Fl.

New York, NY 10018
Office: (646) 766-1914

Mobile: 646-275-2485

www.seidenlegal.com




                                                  5
